          Case 2:20-cv-00161-DBB Document 7 Filed 07/01/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH

 JEREMY BRYAN BARNEY AKA
 JEREMY BRYAN BARNEY RANDALL,
                                                      MEMORANDUM DECISION
                        Plaintiff,                    & DISMISSAL ORDER

 v.
                                                     Case No. 2:20-CV-161-DBB
 OFFICER WRIGHT et al.,
                                                     District Judge David Barlow
                        Defendants.


       Plaintiff filed a prisoner civil rights complaint under 42 U.S.C.S. § 1983 (2020), (ECF

No. 5), and was granted in forma pauperis status under 28 U.S.C.S. § 1915 (2020), (ECF No. 4).

However, Plaintiff has not followed the Court's April 22, 2020 order, (id.), to file within thirty

days a "certified copy of the trust fund account statements . . . for the 6-month period

immediately preceding the filing of the complaint . . . obtained from the appropriate official of

each prison at which prisoner is confined.” See id. § 1915(a)(2). Indeed, the Court’s order was

returned to sender, marked, “Left No Forwarding Address.” (ECF No. 6.) And Plaintiff has not

since updated his address with the Court. See D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel

and parties appearing pro se must notify the clerk's office immediately of any change in address,

email address, or telephone number.").
          Case 2:20-cv-00161-DBB Document 7 Filed 07/01/20 Page 2 of 2




       Accordingly, IT IS ORDERED that--for failure to follow the Court’s order and to

prosecute this case--Plaintiff's action is DISMISSED without prejudice. See DUCivR 41-2. This

action is CLOSED.

              DATED this 30th day of June, 2020.

                                           BY THE COURT:



                                           JUDGE DAVID BARLOW
                                           United States District Court




                                                                                                2
